USDC IN/ND case 2:15-cr-00072-PPS-APR document 2921 filed 05/18/21 page 1 of 4


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

UNITED STATES OF AMERICA,                )
                                         )
             Plaintiff,                  )
                                         )
             v.                          )      NO. 2:15-CR-72
                                         )
MARK ANTHONY TONEY,                      )
                                         )
             Defendant.                  )

                                OPINION AND ORDER

      This matter is before me on Mark Toney’s pro se motion for a reduction of

sentence or compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) due to the

COVID-19 pandemic [DE 2904] and request for appointment of counsel [DE 2905].

Toney is a 41 year old male who is currently incarcerated at Gilmer FCI in Greenville,

West Virginia, with an anticipated release date of September 29, 2022. In his motion,

Toney claims medical issues such as sleep apnea, retinal damage, obesity, and

congestive heart failure. The government has provided Toney’s medical records, which

indicate that he was offered the Pfizer vaccine in prison on February 26, 2021, and he

refused it. [DE 2913 at 14.] In his reply, Toney states that he “was informed that, due to

his medical conditions, there is no understanding if he would suffer extreme

consequences because of his conditions” if he received the vaccine. [DE 2919 at 2.]

Toney also claims that his parents are in poor health and he needs to be released to care

for them.

      Toney was involved in a large-scale RICO and drug conspiracy where he was the
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2921 filed 05/18/21 page 2 of 4


leader of a violent faction of the Hammond Latin Kings gang. I sentenced him pursuant

to a plea agreement on August 17, 2020, to 87 months imprisonment to be followed by 2

years of supervised release. [DE 2732.] He has exhausted his administrative remedies.

[DE 2904 at 5.]

        The First Step Act provides that the Court may reduce the term of imprisonment

after considering the factors set forth in section 3553(a), if it finds that “extraordinary

and compelling reasons warrant such a reduction” and that such a reduction “is

consistent with applicable policy statements issued by the Sentencing Commission.” 18

U.S.C. § 3582(c)(1)(A)(i). In other words, the compassionate release statute directs me to

make three considerations: (1) whether a reduction is consistent with the factors listed

in section 3553(a); (2) whether extraordinary and compelling reasons warrant a sentence

reduction; and (3) whether a reduction would be consistent with the Sentencing

Commission’s policy statements. All three considerations weigh against release in this

case.

        The section 3553(a) factors, which are well-known by this point, include the

nature and circumstances of the offense and history and characteristics of the

defendant; the need for the sentence to reflect the seriousness of the offense, afford

adequate deterrence to criminal conduct, and protect the public from further crimes of

the defendant; and the kinds of sentences and sentencing range for the applicable

category of offense committed. 18 U.S.C. § 3553(a). Toney’s crime was extensive and

serious - he was involved in a violent gang that wreaked havoc on the local community.


                                              2
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2921 filed 05/18/21 page 3 of 4


Toney still has a substantive portion left in his sentence and I believe he may still pose a

danger to the community.

       There also are not “extraordinary and compelling reasons [that] warrant such a

reduction.” 18 U.S.C. § 3582(c)(1)(A). I have reviewed his medical records and concede

that Toney faces some health issues. However, these medical risk factors are usurpred,

in my opinion, by the fact that Toney has refused the vaccine. See, e.g., United States v.

Jackson, No. 15-cr-2607 PAM/TNL, 2021 WL 806366, at *2 (D. Minn. Mar. 3, 2021)

(“[defendant’s] decision to refuse the vaccine flies in the face of any medical

recommendation regarding the vaccines. While he is within his rights to refuse any

treatment he wishes to forego, he cannot simultaneously claim that he must be released

because of the risk of complications while refusing a vaccine that could virtually

eliminate that risk.”); United States v. Austin, No. 15-20609, 2021 WL 1137987, at *2 (E.D.

Mich. Mar. 25, 2021); United States v. Lohmeier, No. 12 CR 1005, 2021 WL 365773, at *2

(N.D. Ill. Feb. 3, 2021) (“In declining vaccination (twice), [defendant] declined the

opportunity to reduce his risk exposure to COVID-19 dramatically; he cannot

reasonably expect that prolonging his risk by declining vaccination will be rewarded

with a sentence reduction.”). I understand that Toney fears possible side effects or

medical consequences from the vaccine [DE 2919 at 3], and it is of course his decision to

make, but I agree with the overwhelming majority of cases that refusal to be vaccinated

weighs heavily against compassionate release.

       Finally, Toney claims his parents are in poor health and he needs to be released


                                             3
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2921 filed 05/18/21 page 4 of 4


to take care of them. [DE 2904 at 7.] While I am certainly sympathetic, I knew about the

declining health of his parents at the time of his sentencing, and considered that factor

at that time. [PSR, DE 2444, ¶ 96.] The PSR indicates that there are other family

members in the area that could potentially provide care. [PSR ¶¶ 92, 97, 98, 103.] Toney

disputes this in his reply, arguing these individuals are fully employed and cannot take

full-time care of his parents. [DE 2919 at 2.] Again, I am extremely sympathetic to this

struggle, but these hurdles of taking care of the elderly are faced by countless other

families in this nation, and it does not justify Toney’s release.

                                            Conclusion

       For the aforementioned reasons, Mark Toney’s motion for a reduction of

sentence or compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) due to the

COVID-19 pandemic [DE 2904] and request for appointment of counsel [DE 2905] are

DENIED. Toney has not shown the factors under section 3553(a) warrant release or that

extraordinary and compelling reasons warrant such a reduction under § 3582(c)(1)(A),

and the briefing on this issue was sufficient - counsel is not needed to assist Toney or

the court in reaching an appropriate decision.

       ENTERED: May 18, 2021.

                                                  /s/ Philip P. Simon
                                                  PHILIP P. SIMON, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              4
